—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 18, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third (two counts) and fifth degrees, and sentencing him to three concurrent terms of 1 to 3 years, unanimously affirmed.
Defendant forfeited his right to be present for readback of testimony where he and counsel were instructed to take an hour for lunch "and not a minute more”; the court ascertained from defense counsel that defendant understood, after consulting with counsel, that the court would proceed in his absence if he were not back on time and a note came in from the jury; and the court did not resume until an hour after it said it would (see, People v Sanchez, 65 NY2d 436, 443-444; compare, People v Brooks, 75 NY2d 898; People v Aguilar, 177 AD2d 197, 199-200). Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.